DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of claims 1-25 in the reply filed on 10/20/2020 is acknowledged. Claims 26-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-13,15-17 and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 11-13, 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kidoh et al. US 2010/0320526 in view of Kanamori et al. US 2020/0203329, Walker US 9613719 and Pu et al. US 2010/0278211.

    PNG
    media_image1.png
    842
    1352
    media_image1.png
    Greyscale

Re claim 1, Kidoh teaches an apparatus (fig1) comprising:
a substrate (11, fig1, [31]) of a semiconductor die (110, fig1, [31]) of a memory device ([31]); 

a conductive pad portion (pad same level as BL in PR, fig1, [32, 61]) located over a second portion of the substrate (PR, fig1, [32]) and outside the memory cell portion (MU in region MR, fig1, [33]), the conductive pad portion including conductive pads (two PADs in PR at BL level, fig1, [32, 61]); and 
a circuit (PR1, fig1, [32]) including a portion located over the second portion of the substrate (PR, fig1,[32]) and under the conductive pad portion (pad same level as BL in PR, fig1, [32, 61]), wherein the portion of the circuit includes at least one transistor located under the conductive pad portion and coupled to one of conductive pads (transistor directly under pad, fig1).
Kidoh does not explicitly show each of the conductive pads being part of a respective electrical path coupled to a conductive contact of a base outside the substrate.
Kanamori teaches each of the conductive pads being part of a respective electrical path (550, fig11, [144]) coupled to a conductive contact (512, fig11, [142]) of a base outside the substrate (510, fig11, [143]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kidoh and Kanamori to stack the device 110 of Kidoh and form a package as in fig11 of Kanamori to increase integration density and achieve high capacity data storage (Kanamori, [3]).
Kidoh does not explicitly show the circuit function as a sensor circuit, wherein the sensor circuit is configured to be disable in a normal operation of the memory device.
Walker teaches a sensor circuit (236 and 228, fig1, col2 line66 and col3 line 1-10) including a portion (228/320, fig1 and 3, col3 line 1-10) located over substrate and under the memory controller (340, fig3, col5 line 6).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kidoh, Walker and Pu to form sensor circuit 236 in PR region and sensing element 228 in MR region under memory controller and use it under the testing step. The motivation to do so is to achieve accurate temperature control during test process within acceptable range at low cost (Walker, col4 line 1-5; Pu [25]). Walker alone will also read on the limitation regarding the sensor circuit configured to be disable in a normal operation of the memory device because  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.


    PNG
    media_image2.png
    683
    1158
    media_image2.png
    Greyscale

Re claim 2, Kidoh modified above teaches the apparatus of claim 1, further comprising: a metal level (Kidoh, see figure above, [112]) located between the conductive pad portion (Kidoh, see figure above) and the sensor circuit (Walker 210 formed in PR1, see figure above ); and a conductive region (Walker, 340, fig3) located between the sensor circuit (Walker, 228/320, fig2 and 3) and metal level and coupled to the sensor circuit and metal level (Walker, fig2).
Re claim 3, Kidoh modified above teaches the apparatus of claim 2, wherein the metal level is a first metal level (Kidoh, level in layer 12c, fig1, [109,112]), and the apparatus further comprises: a second metal level (Kidoh, SL level, fig1, [60]) located between the conductive pad portion (Kidoh, pad at BL level, fig1) and the first metal level (Kidoh, level in layer 12c, fig1, [109,112]); and an additional conductive region (Kidoh, level between SL and layer in 12c, see figure above) located between the first second metal levels and coupled to the first second metal levels.
Re claim 4, Kidoh modified above teaches the apparatus of claim 3, further comprising a conductive path (Kidoh, 33, fig1, [76]) coupled to the memory cell portion (Kidoh, MU in region MR, fig1, [33]) and at least one of the first and second levels of metal (Kidoh, 34 of level SL, fig1, [76]).
Re claim 6, Kidoh modified above teaches the apparatus of claim 1, wherein the conductive pads (Kanamori, PAD, fig11) include a conductive pad coupled to a supply power contact of the base (Kanamori, fig 1 and 11).
Re claim 7, Kidoh modified above teaches the apparatus of claim 1, wherein the conductive pads include a conductive pad (Kanamori, PAD, fig11) coupled to a data input/output contact of the base (Kanamori, fig 1 and 11).
Re claim 8, Kidoh teaches an apparatus (fig1) comprising:
a semiconductor substrate (11, fig1, [31]) of a memory device (110, fig1, [31]); 
a memory cell portion (MU, fig1, [34]) located over the semiconductor substrate, circuitry (circuit under 12e in region PR and MR, fig1) electrically coupled to the memory cell portion, the 
a conductive pad portion (pad same level as BL in PR, fig1, [32, 61]) located over a second portion of the semiconductor substrate (PR, fig1, [32]) and outside the memory cell portion (MU in region MR, fig1, [33]), the conductive pad portion including conductive pads (two PADs in PR at BL level, fig1, [32, 61]); 
a circuit (PR1, fig1, [32]) located over the second portion of the semiconductor substrate, the circuit including at least a portion having a transistor (transistor under pad, fig1), the transistor located under a conductive pad among the conductive pads (two transistors connected to each pat at very top, fig1 ).
Kidoh does not explicitly show conductive wires, each of the conductive wires including a first end coupled to a respective conductive pad of the conductive pads , and a second end coupled to a conductive contact of a base. 
Kanamori teaches conductive wires (550, fig11, [144]), each of the conductive wires including a first end coupled to a respective conductive pad of the conductive pads (PAD 205b, fig 3, 9 and 11, [68]), and a second end coupled to a conductive contact (512, fig11, [142]) of a base (510, fig11, [143]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kidoh and Kanamori to stack the device 110 of Kidoh and form a package as in fig11 of Kanamori to increase integration density and achieve high capacity data storage (Kanamori, [3]).
Kidoh does not explicitly show the circuit function as a sensor circuit wherein the sensor circuit is configured to be disable in a normal operation of the memory device.

Pu teaches using temperature sensor embedded in a semiconductor device used during stress and burn-in testing process before the device shipped to the end user (fig1, [25]). Pu also teaches this build in test structure achieve production efficiency with accurate control of temperature at less costly price ([25]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kidoh, Walker and Pu to form sensor circuit 236 in PR region and sensing element 228 in MR region under memory controller and use it under the testing step. The motivation to do so is to achieve accurate temperature control during test process within acceptable range at low cost (Walker, col4 line 1-5; Pu [25]). Walker alone will also read on the limitation regarding the sensor circuit configured to be disable in a normal operation of the memory device because  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Re claim 11, Kidoh modified above teaches the apparatus of claim 8, wherein the circuitry includes a page buffer circuit (Kanamori, 34, fig 1, [27]) located under the memory cell portion and over the first portion of the substrate (Kanamori, fig3).
Re claim 12, Kidoh modified above teaches the apparatus of claim 8, wherein the circuitry includes a sense amplifier (Kanamori, 34, fig 1, [27]) located under the memory cell portion and over the first portion of the substrate (Kanamori, fig3).
Re claim 13, Kidoh modified above teaches the apparatus of claim 8, wherein the memory cell area includes a level of material that is part of a word line of the apparatus (Kidoh, WL, fig1, [47]).
Re claim 20, Kidoh teaches an apparatus (fig1) comprising:
a memory device (110, fig1, [31]), the memory device including: 
a semiconductor substrate (11, fig1, [31]); 
a memory cell portion (MU, fig1, [34]) located over the semiconductor substrate; 
circuitry (CU, fig1) electrically coupled to the memory cell portion, the circuitry including a portion located under the memory cell portion and over a first portion of the semiconductor substrate (MR, fig1); 
a conductive pad portion (pad same level as BL in PR, fig1, [32, 61]) located over a second portion of the semiconductor substrate (PR, fig1) and outside the memory cell portion, the conductive pad portion including a first conductive pad and a second conductive pad (two PADs in PR at BL level, fig1, [32, 61]); 
a first circuit (PR1, fig1) including at least a portion having a first transistor, the first transistor located under the first conductive pad (transistor under pad same level as BL in PR, fig1);
Kidoh does not explicitly show a circuit board including conductive contacts; a first wire coupled between the first conductive pad and a first conductive contact of the conductive contacts; a second wire coupled between the second conductive pad and a second conductive contact of the conductive contacts; and a second sensor circuit including at least a portion located under the second conductive pad.
Kanamori teaches a circuit board (510, fig11, [143]) including conductive contacts (512, fig11, [142]); a first wire (550, fig11 and 3, [144]) coupled between the first conductive pad and a first conductive contact of the conductive contacts (fig11); a second wire (another 550, fig11 and 3, [144]) coupled between the second conductive pad and a second conductive contact of the conductive 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kidoh and Kanamori to stack the device 110 of Kidoh and form a package as in fig11 of Kanamori to increase integration density and achieve high capacity data storage (Kanamori, [3]).
Kidoh does not explicitly show the circuit function as a sensor circuit, wherein the sensor circuit is configured to be disable in a normal operation of the memory device.
Walker teaches a sensor circuit (236 and 228, fig1, col2 line66 and col3 line 1-10) including a portion (228 as 320, fig1 and 3, col3 line 1-10) located over substrate and under the memory controller (340, fig3, col5 line 6).
Pu teaches using temperature sensor embedded in a semiconductor device used during stress and burn-in testing process before the device shipped to the end user (fig1, [25]). Pu also teaches this build in test structure achieve production efficiency with accurate control of temperature at less costly price ([25]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kidoh, Walker and Pu to form sensor circuit 236 in PR region and sensing element 228 in MR region under memory controller and use it under the testing step. The motivation to do so is to achieve accurate temperature control during test process within acceptable range at low cost (Walker, col4 line 1-5; Pu [25]). Walker alone will read on the limitation regarding the sensor circuit configured to be disable in a normal operation of the memory device because  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention 
Re claim 22, Kidoh modified above teaches the apparatus of claim 20, further comprising conductive paths located on a side of the memory cell portion (Vias in region PR, fig1).
Re claim 23, Kidoh modified above teaches the apparatus of claim 22, wherein the conductive paths are the first conductive paths (left 308 of Walker in fig3), the side of the memory portion is a first side of the memory portion (Kidoh, left side of MU, fig1), the apparatus further comprises second conductive paths (right 308 of Walker in fig3) located on a second side of the memory cell portion (Kidoh, right side of MU, fig1), and the first and second sides are opposite from each other (Walker, fig3).
Re claim 24, Kidoh modified above teaches the apparatus of claim 23, wherein the conductive pads include a supply power pad (Kanamori, PAD used for WL, fig 1, 3, 9 and 11, [68]), and a conductive path among the first and second conductive paths is coupled to the supply power pad (Kanamori, fig9 and 11).
Re claim 25, Kidoh modified above teaches the apparatus of claim 24, wherein the conductive pads include a data signal pad (Kanamori, SSL, fig1, [25]), and an additional conductive path among the first and second conductive paths is coupled to the data signal pad (Kanamori, fig9 and 11).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. US 2020/0203329 in view of Walker US 9613719 and Pu et al. US 2010/0278211.

Re claim 19, Kanamori teaches an apparatus (fig11) comprising:
a substrate (101, fig9, [48]) of a memory device (100d, fig9, [101]); 

conductive pads portion (205b, fig9, [68]) located over a second portion of the substrate (region III, fig9, [44]) and outside the memory array, the conductive pad portion including conductive pads (PAD 205b, fig3 and 9, [68]), each of the conductive pads being part of a respective electrical path (550, fig11, [144]) coupled to a conductive contact (512, fig11, [142]) of a base outside the substrate (510, fig11, [143]); and 
wherein the stages of fabrication of the memory device includes a pre-package stage (Kanamori, fig10A-10I) and a post-package stage (Kanamori, fig11).
Kanamori does not explicitly show a sensor circuit coupled to at least one of the conductive pads and configured to be electrically accessible during at least one stage among stages of fabrication of the memory device, and wherein the sensor circuit is configured to be accessible during a test mode in at least one of the pre-package stage and the post-package stage, wherein the sensor circuit is configured to be disable in a normal operation of the memory device.
Walker teaches a sensor circuit (236 and sensing element 228, fig1, col2 line66 and col3 line 1-10) including a portion (228 as 320, fig1 and 3, col3 line 1-10) located over substrate and under the memory controller (340, fig3, col5 line 6) with vias (380, fig3, col4 line 55-60) providing electrical connections to the sensing element (228 as 320, fig1 and 3, col3 line 1-10).
Pu teaches using temperature sensor embedded in a semiconductor device used during stress and burn-in testing process before the device shipped to the end user (fig1, [25]). Pu also teaches this build in test structure achieve production efficiency with accurate control of temperature at less costly price ([25]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kidoh, Walker and Pu to form sensor circuit 236 in configured to be disable in a normal operation of the memory device because  a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
The outcome of the combination will show sensor  coupled to at least one of the conductive pads (the conductive pad 205 of Kanamori with via connecting circuit in region III will act as the via 380 of Walker providing connections to sensing element 236-228/320 with shortest path and lowest resistance), wherein the sensor circuit is configured to be accessible during a test mode in at least one of the pre-package stage and the post-package stage (thermal sensor added in circuit of Kanamori used in stress and burn-in test). 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. US 2020/0203329 in view of Walker US 9613719, Pu et al. US 2010/0278211 and Rachala et al. US 2019/0257696.

Re claim 15, Kanamori does not explicitly show the apparatus of claim 19, wherein the sensor circuit includes a ring oscillator.
Rachala teaches thermal sensor with a ring oscillator (400, fig4, [30]) to achieve an accurate temperature.

Re claim 16, Kanamori modified above teaches the apparatus of claim 15, wherein the sensor circuit includes an additional ring oscillator coupled to the ring oscillator (Rachala, 230 with odd number of inverters to ensure oscillation, fig2 and fig4, [24, 30]).
Re claim 17, Kanamori does not explicitly show the apparatus of claim 19, wherein the sensor circuit includes an output unit coupled to the ring oscillator, and the output unit is configured to provide information based on timing an oscillating signal generated from the ring oscillator.
Rachala teaches sensor circuit includes an output unit (fig2, [19]) coupled to the ring oscillator (400, fig4, [30]), and the output unit is configured to provide information based on timing an oscillating signal generated from the ring oscillator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kanamori in view of Walker and Rachala to use the circuit of Rachala to drive the sensor. The motivation to do so is to have accurate operation temperature (Rachala, [24]) within acceptable range and improve reliability (Walker, col4 line 1-5; Pu, [25]).

Claims 9, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kidoh et al. US 2010/0320526 in view of Kanamori et al. US 2020/0203329, Walker US 9613719, Pu et al. US 2010/0278211 and Rachala et al. US 2019/0257696.

Re claim 9, Kidoh does not explicitly show the apparatus of claim 8, wherein the circuit includes an odd number of inverters connected in series with each other, and the odd number of inverters are located under the conductive pad portion.

Rachala teaches thermal sensor with an odd number of inverters connected in series with each other (fig4) to achieve an accurate temperature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kidoh in view of Walker and Rachala to use the circuit of Rachala to drive the sensor in region PR directly under the pads. The motivation to do so is to have accurate operation temperature (Rachala, [24]) within acceptable range and improve reliability (Walker, col4 line 1-5; Pu, [25]).
Re claim 10, Kidoh modified above teaches the apparatus of claim 9, wherein the inverters are first inverters (Rachala, 220 and 420, fig2 and fig4, [24, 30]), the circuit includes second inverters (Rachala, 230 with odd number of inverters to ensure oscillation, fig2 and fig4, [24, 30]) connected in series with each other, and the first inverters are in parallel with the second inverters (fig2 and 5), and the second inverters are located under the conductive pad portion  (circuit of Rachala used in 210 of Walker in PR1 of Kidoh, see figure above).
Re claim 21, Kidoh does not explicitly show the apparatus of claim 20, wherein at least one of the first and second circuits includes a ring oscillator.
Walker teaches a sensor circuit (236 and sensing element 228, fig1, col2 line66 and col3 line 1-10) in peripheral region and a portion (228 as 320, fig1 and 3, col3 line 1-10) located over substrate and under the memory controller (340, fig3, col5 line 6).
Rachala teaches thermal sensor with a ring oscillator (400, fig4, [30]) to achieve an accurate temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812